Citation Nr: 1634727	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  07-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from December 1993 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at an April 2010 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file. 

This matter was remanded in September 2010 for further development. 

A supplemental statement of the case (SSOC) was issued in October 2014, further denying the claim. 


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's obstructive sleep apnea had an onset in service and there is a nexus between the in-service incurrence and his current sleep apnea disability. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In addition to direct service connection, the Veteran alternatively claims he has a sleep disorder secondary to the service-connected residuals of a tonsillectomy, adenoidectomy and uvulopalatopharyngoplasty. 

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran testified that he was diagnosed with sleep apnea in fall 1994. He reported that people in his berthing complained about his snoring and thought that he died because he would stop breathing.  He testified that the Navy performed a sleep study at the Naval Station Hospital in Charleston, SC. The Veteran was recommended for UPPP surgery to open up his passageway. He is service-connected for residuals of this surgery (tonsillectomy, adenoidectomy and uvulopalatopharyngoplasty). 

The Veteran testified that surgery did not correct his problem and that the Navy told him he would receive a CPAP in Dallas at the VA. He testified that he finally got a CPAP recommendation in 2008. He does not know why it took so long to obtain a CPAP but indicated that there was a sleep study in 2008 that re-confirmed his diagnosis.   

As for the service treatment records, there is a noted history of significant snoring in berth in January 1994. In August 1994, the Veteran reported that he snored severely and there are questionable episodes of apnea per his friend's reports. He also indicated nasal obstruction. In November 1994, the Veteran had the tonsillectomy, adenoidectomy and uvulopalatopharyngoplasty and the discharge diagnosis was chronic tonsillitis and snoring.  In February 1995, in the Veteran's Medical Board report after in-patient hospitalization for mental health issues and alcohol abuse, it was reported that the Veteran slept poorly with nocturnal awakenings, excessive dreams and early morning awakenings. Also, there were noted episodes of sleep paralysis on three evenings in January 1995. Moreover, a sleep study was done in January 1995 but the results were still pending at the time of discharge. There is nothing in the record to document the eventual results of the sleep study. 

After service, in October 1995, it was noted that the Veteran did have a tonsillectomy and adenoidectomy and removal of the uvula. At this surgery, it was also noted that the Veteran was moderately obese and was 5 feet 9 inches tall and weighed 228 pounds. This would constitute a body mass index (BMI) of 33.7. The Veteran states the uvula was removed because of a history of snoring. Veteran claims this did not improve his snoring and that since that time friends have commented on his speech.   

In June 1999, the Veteran reported a history of sleep apnea. A January 2005 VA treatment record noted that although the Veteran had a tonsillectomy in service, he continued to experience snoring and breathing problems, as well as daytime sleepiness. In October 2007, there is a noted diagnosis of sleep apnea from 1995. The treatment notes that indicate the Veteran says a prospective employer had questions about his 1995 surgery. The Veteran reported that he had severe snoring in the past but denies any daytime somnolence, falling asleep while driving or apneas. However, during this same time period the Veteran also reports snoring and requested a referral to a sleep lab. 

This case was remanded in September 2010 for VA examinations. Specifically "a VA examination is required to determine whether the Veteran's complaints with respect to sleep (snoring, coughing, etc.) constitute a residual disorder following his November 1994 tonsillectomy, or are otherwise at least as likely as not related to his military service". 

The Veteran had a VA examination with an otolaryngologist in November 2011; the examiner indicated that the Veteran had a current diagnosis of sleep apnea from a 2008 sleep study. The otolaryngology examiner opines that "The subject of sleep apnea is beyond my scope of practice, but I did not see sleep apnea described in the service medical records. I would be unable to determine whether or not snoring might have been an early manifestation of sleep apnea without resorting to speculation. The Veteran's current pulmonary issues and allergic rhinitis would less likely than not be related to the surgical procedure done while on active duty. Current medical literature would not support causation. Please note that the Veteran should be evaluated by general medicine for sleep apnea". 

Additionally, the Veteran had a VA examination with a general practitioner in June 2012. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. Specifically, "the Veteran is obese with a BMI over 34 and it is more likely than not that the Veteran's obesity is the primary etiological factor involved in the development of his sleep apnea". 

In terms of element (1), the Veteran has a current diagnosis of obstructive sleep apnea as reported in his VA examinations and treatment records. 

In terms of element (2), the weight of the evidence is at least in equipoise that there was an in-service incurrence of the sleep disorder condition. Therefore, the benefit of the doubt should be given to the Veteran. 

The Board notes that there is corroborating evidence to support nearly the entirety of the Veteran's testimony. There are documented complaints of snoring in service. Moreover, there are documented instances of sleep paralysis in service. Finally, there is corroboration that the Veteran had a sleep study conducted during service. While the Board unfortunately does not have the results of that study, the weight of the evidence is at least in equipoise that the Veteran had an in-service incurrence of a sleep disorder. 

In terms of element (3), the Board considered the two negative nexus statements by the VA examiners. The Board notes that because direct service connection has been established, it does not have to consider whether the Veteran would be entitled to secondary service connection from the residuals of his oral surgery. Therefore, the VA examination by the Otolaryngologist is not afforded much weight. Moreover, that expert specifically notes he is unable to make conclusions regarding sleep apnea as it is not his field of study. The Board also considered the negative nexus statement by the general practitioner that attributed obesity as the cause of the Veteran's current sleep disorder. The Board notes that the examiner does not indicate that he considered any of the Veteran's in-service complaints of snoring or sleep paralysis. Moreover, the Board notes that the examiner opined that the Veteran had a BMI greater than 34 and therefore that is likely the cause of the Veteran's sleep disorder. The Board notes that the Veteran's BMI within months of leaving service was 33.7, which is considered obese. Therefore, even if obesity is the cause of the Veteran's sleep disorder, there is clear evidence to suggest that that condition existed while the Veteran was in service. 

Therefore, the evidence is at least in equipoise in finding a nexus between the Veteran's in-service snoring and sleep paralysis and his current obstructive sleep apnea condition. The claim must be granted. 


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


